Martin, J.,

delivered the opinion of the court.
The plaintiff is appellant from a judgment which sets aside an attachment he had obtained against the property of the defendant. "
His counsel has first drawn our attention to a bill of exceptions, taken to the admission of testimony to disprove the facts on which the attachment was obtained, on the ground that the defendant having bonded the property attached, could not demand that the attachment be- set aside, because in the opinion of the plaintiff’s counsel it was already done.
The defendant gave bond with a view to be restored to ° the possession of the property attached, in pursuance of the 259th article of the Code of Practice. He afterwards obtained a rule on the plaintiff to show cause why the attachment should not be dissolved, on the ground that it had been obtained on a false allegation. Code of Practice, article 258. This became necessary in order to relieve himself and his surety from the obligation resulting from the bond , i./v> .. • which he had given to the sheriff,- to regain the possession of his property illegally attached.
The district judge, therefore, did not err in admitting evidence offered to disprove allegations which were charged to be groundless.
On the merits, a close examination of this evidence has satisfied us that the district judge correctly concluded that the testimony adduced disproved the allegations upon" which the attachment had been obtained.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.